DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “after applying the second program voltage to the second word line, apply a first precharge voltage to the first word line and a second pre-charge voltage to the second word line, wherein the second pre-charge voltage is greater than the first pre-charge voltage.” However, the specification and drawings does not have support for pre-charging the word lines after programing the first and second word lines. e.g. Fig. 6 teaches precharging Unselected word line, but the selected word line is not precharged, it is maintained at ground level during the first period. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2009/0010068 A1).
Regarding claim 1, Lee teaches a memory device, comprising:
a plurality of memory cells in a plurality of rows (Fig. 8, Memory Cell Array 302);
a plurality of word lines respectively coupled to the plurality of rows of the memory cells (Fig. 7); and
a control circuitry (Fig. 8, Control Circuitry 315) coupled to the plurality of memory cells via the plurality of word lines, and configured to:
apply a first program voltage to a first word line of the plurality of word lines (Fig. 15, Vpass applied to WL_unSel. Any voltage applied during the program operation is considered a program voltage), the first word line being coupled to a first row of the plurality of rows of the memory cells;
after applying the first program voltage to the first word line, apply a second program voltage to a second word line of the plurality of word lines (Vpgm1 is applied to WL_sel), the second word line being coupled to a second row of the plurality of rows of the memory cells; and
after applying the second program voltage to the second word line, apply a first precharge voltage to the first word line and a second pre-charge voltage to the second word line, wherein the second pre-charge voltage is greater than the first pre-charge voltage (Fig. 15, during the program operation after the fine level verification, the first word line receives Vpass, while the second voltage WL_sel receives Vpgm2, these can be considered pre-charge voltages, because they pre-charge the word lines to the predetermined levels).
Regarding claims 8 and 15, the claims have similar limitations as claim 1. Therefore, the claims under the same ground of rejection.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0039809 A1), and further in view of Yamamoto et al. (US 9,202,575 B2).
Regarding claim 1, Kim teaches a memory device, comprising:
a plurality of memory cells in a plurality of rows (Fig. 2, Memory Cell Array 110);
a plurality of word lines respectively coupled to the plurality of rows of the memory cells (Fig. 2, WL1 to WLm); and
a control circuitry (Fig. 2, Control Logic 140) coupled to the plurality of memory cells via the plurality of word lines, and configured to:
apply a first program voltage to a first word line of the plurality of word lines, the first word line being coupled to a first row of the plurality of rows of the memory cells (Fig. 2, Control circuit will perform the first coarse program operation on word line WLi);
after applying the first program voltage to the first word line, apply a second program voltage to a second word line of the plurality of word lines, the second word line being coupled to a second row of the plurality of rows of the memory cells (after the first coarse operation, the control circuit will perform a second coarse program operation on a second word line WLi+1); and
after applying the second program voltage to the second word line, apply a first precharge voltage to the first word line and a second pre-charge voltage to the second word line (Fig. 2, after the first and second coarse program operation, the memory device will perform a fine program operation on the first word line WLi, which will include applying voltages to the word lines which is considered precharging).
To expedite the prosecution, if the Fine Operation taught by Kim does not teach apply a first precharge voltage to the first word line and a second pre-charge voltage to the second word line, wherein the second pre-charge voltage is greater than the first pre-charge voltage.
Yamamoto teaches a program operation, during the program operation the memory apply a first precharge voltage to the first word line and a second pre-charge voltage to the second word line, wherein the second pre-charge voltage is greater than the first pre-charge voltage (Fig. 11, the selected world line WLn is pre-charged to ground level, while the unselected word lines are pre-charged to Vx which is higher than the first pre-charge level).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use Yamamoto’s program operation in order to prevent any errors in program operation, see Col. 1, lines 28-36.
 Regarding claim 2, Yamamoto further teaches the memory device of claim 1, wherein the first pre-charge voltage is a ground voltage, and the second pre-charge voltage is a positive bias voltage (Fig. 11).
Regarding claim 3, Yamamoto further teaches the memory device of claim 2, wherein a channel of a memory cell of the plurality of memory cells coupled to the second word line is turned on by the second pre-charge voltage (Fig. 11, Vx will turn on the cells coupled to the word line).
Regarding claim 4, Yamamoto further teaches the memory device of claim 1, wherein the first pre-charge voltage is a negative bias voltage, and the second pre-charge voltage is a ground voltage (Fig. 11, the voltage applied to WLn at t21 can be considered a negative voltage with respect/reference to voltage Vx, and Vx can be the reference voltage which will be considered the ground).
Regarding claim 5, Yamamoto further teaches the memory device of claim 1, wherein the control circuitry is further configured to, after applying the first and second pre-charge voltages, apply a third program voltage to the first word line and a pass voltage to the second word line, the third program voltage being greater than the pass voltage (Fig. 11, WLn receives VPGM at t24, while unselected word lines receive VPASS).
Regarding claim 6, the memory device of claim 5, wherein the control circuitry is further configured to, after applying the third program voltage and the pass voltage, apply a fourth program voltage to the second word line, the fourth program voltage being greater than the second program voltage (Yamamoto teaches VPGM as the only program level. However, multi step program operation are well-known in the art, where the program voltage is increased in steps. Any person in the art would use the step increase program operation in order to prevent over programming).
Regarding claim 7, Kim further teaches the memory device of claim 1, wherein the second word line is adjacent to the first word line (Fig. 2).
Regarding claims 8-20, the claims have similar limitations as claims 1-7. Therefore, claims 8-20 are rejected under the same grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824